Title: To George Washington from William Grayson, 2 May 1781
From: Grayson, William
To: Washington, George


                        
                            Sir
                            War office May 2nd 1781
                        
                        The Board do themselves the honour to inclose you a Resolution of Congress of this date, relative to the
                            sending 6,00 hogsheads of Tobacco from Virginia and Maryland to Charles Town; for the use of the Prisoners at that place,
                            This resolution was founded on information, that the Governor of Virginia had been lately permitted this liberty in two
                            different instances—If this point has not been already settled between your Excellency and Sir Harry Clinton, the Board
                            would be glad you would be pleased to write to him on that subject, and obtain (if practicable) his consent to our sending
                            six hundred hogsheads of Tobacco from Chesapeake Bay to Charles Town for the use of the Continental Troops and Militia who
                            are now prisoners of war in those parts; Should he agree to your requisition, the Board will charter Vessels for the
                            purpose, and then apply to your Excellency, (naming the Vessel and Mariners) to procure for us the proper passport: the
                            Board conceive it to be unnecessary in the first instance to take any step in this business, untill
                            they are previously informed that the measure will be allowed of by the Enemy If in your correspondence with General
                            Clinton, the matter could be placed on such a footing, as that we might be enabled to receive a pasport from General
                            Philips or the British Commanding officer in Virgina or if some general permission could be obtained it would greatly
                            accelerate the measure and our prisoners who are in extreem distress would thereby be sooner releived. I have the honor to
                            be with the highest respect yr Excys Most Obedt Servt
                        
                            Willm Grayson
                            By order of the Board

                        
                    